 1
                                                                       7/8/2019
 2
                                                                        CW
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   PATRICIA TORRES,                         )   Case No.: 2:17-cv-7064- SK
                                              )
12                Plaintiff,                  )   ORDER AWARDING EQUAL
13       vs.                                  )   ACCESS TO JUSTICE ACT
     ANDREW M. SAUL,                          )   ATTORNEY FEES AND EXPENSES
14   Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 2412(d)
                                              )   AND COSTS PURSUANT TO 28
15
                  Defendant                   )   U.S.C. § 1920
16                                            )
                                              )
17                                            )
18
19         Based upon the parties’ Stipulation for the Award and Payment of Equal
20   Access to Justice Act Fees, Costs, and Expenses:

21         IT IS ORDERED that fees and expenses in the amount of $4,100.00 as
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22
     awarded subject to the terms of the Stipulation.
23
24   DATE: July 8, 2019
                               ____________________________________________
25
                               HONORABLE STEVE KIM
26                             UNITED STATES MAGISTRATE JUDGE

                                             -1-
